Order entered October 10, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00371-CR

                         CLIFTON DEMONE OWENS, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 2
                                  Dallas County, Texas
                           Trial Court Cause No. F18-54331-I

                                           ORDER
       Before the Court is pro se appellant’s October 8, 2019 motion for extension of time to file

his pro se response to counsel’s Anders brief. We GRANT the motion and extend the time to

file appellant’s pro se response to December 16, 2019.

       We DIRECT the Clerk to send a copy of this order by electronic transmission to counsel

for the State and by first class mail to Clifton Demone Owens, TDCJ No. 02258708; Byrd Unit;

21 FM 247; Huntsville, Texas 77320.

                                                      /s/   CORY L. CARLYLE
                                                            JUSTICE